Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In The Abstract
	In line 1, delete “Provided is” and replace with - - A - -.
	In line 3, replace “comprises” with - - includes - -.
	These amendments correct minor informalities in language used in the abstract to bring the language into conformance with US patent abstract practice.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the respective depending claims are allowed.  Instant invention requires a very specific construction and arrangement of a multi-ply woven gauze fabric.  “Gauze woven fabrics” are noted in the instant specification as a specific subset of woven fabrics that are coarsely woven with relatively thin yarns often used in triple layer form in towels and bedding applications.  More specifically, the woven layered structure requires surface layer in a plain weave construction; middle layer formed in a honeycomb weave construction; and back layer formed into same plain weave construction as the surface layer; and the surface layer is joined to the middle layer by connection parts while the back layer and middle layer are joined by connection parts.  This specific arrangement and structure is not taught by the prior art.  There are various fabric structures in attached prior art that include layering and that include plain and honeycomb weave structures.  However, none teach the specific layering claimed nor the specific attachment arrangement claimed nor these structures being applied to gauze fabrics for use in toweling or bedding product applications.  Instant invention is considered to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732